Case 19-40537-drd13   Doc 20    Filed 04/16/19 Entered 04/16/19 10:54:51   Desc Main
                               Document      Page 1 of 9
Case 19-40537-drd13   Doc 20    Filed 04/16/19 Entered 04/16/19 10:54:51   Desc Main
                               Document      Page 2 of 9
Case 19-40537-drd13   Doc 20    Filed 04/16/19 Entered 04/16/19 10:54:51   Desc Main
                               Document      Page 3 of 9
Case 19-40537-drd13   Doc 20    Filed 04/16/19 Entered 04/16/19 10:54:51   Desc Main
                               Document      Page 4 of 9
Case 19-40537-drd13   Doc 20    Filed 04/16/19 Entered 04/16/19 10:54:51   Desc Main
                               Document      Page 5 of 9
Case 19-40537-drd13   Doc 20    Filed 04/16/19 Entered 04/16/19 10:54:51   Desc Main
                               Document      Page 6 of 9
Case 19-40537-drd13   Doc 20    Filed 04/16/19 Entered 04/16/19 10:54:51   Desc Main
                               Document      Page 7 of 9
Case 19-40537-drd13   Doc 20    Filed 04/16/19 Entered 04/16/19 10:54:51   Desc Main
                               Document      Page 8 of 9
Case 19-40537-drd13   Doc 20    Filed 04/16/19 Entered 04/16/19 10:54:51   Desc Main
                               Document      Page 9 of 9
